Citation Nr: 0203827	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  95-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lymphangitis, also claimed as blood poisoning.

2.  Entitlement to service connection for brain damage due to 
a concussion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for lymphangitis, also claimed as blood poisoning, 
on the basis that new and material evidence had not been 
submitted, and service connection for brain damage due to a 
concussion.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in June 1996, a transcript of which has been 
associated with the claims file.

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, at which time it was remanded 
for further development and adjudicative actions.  

In November 2000 the RO affirmed the determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
lymphangitis also claimed as blood poisoning when it issued 
an unappealed rating decision in April 1966.



2.  Evidence submitted since the April 1966 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with evidence previously of record is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  A concussion due to a head injury was not shown in 
service; nor was brain thrombosis or brain hemorrhage 
disabling to a compensable degree during the first post 
service year.  

4.  The post-service reported cerebral trauma has not been 
linked to active service on any basis by competent medical 
evidence.

5.  Competent post-service medical evidence fails to 
demonstrate that the veteran currently has brain damage.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1966 rating 
decision wherein the RO denied entitlement to service 
connection for lymphangitis also claimed as blood poisoning 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Brain damage due to a concussion was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for brain hemorrhage or brain thrombosis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

New and Material Evidence

The evidence which was of record prior to the April 1966 
decision wherein the RO denied entitlement to service 
connection for lymphangitis also claimed as blood poisoning 
is reported in pertinent part below:

A reviewed of the service medical records showed that in 
October 1945 the veteran was treated and diagnosed with 
lymphangitis.  Within one week, lymphangitis had disappeared.  
The May 1946 separation examination was negative for 
residuals.  

Evidence submitted since the April 1966 rating decision 
wherein the RO denied entitlement to service connection for 
lymphangitis also claimed as blood poisoning is reported in 
pertinent part below:

Associated with the claims file are VA clinical records dated 
from 1992 to 1998.  These records show treatment for 
illnesses not currently at issue.  

During the veteran's June 1996 personal hearing he testified 
that he slipped down a palm tree and was hospitalized.  He 
was treated with suave for his leg scars.  Subsequent to 
service he experienced swelling of his left leg for which he 
sought medical treatment.  

VA examined the veteran in September 2000.  It was noted that 
the claims file was reviewed.  The examiner noted that the 
veteran had some lymphangitis of his groin in service, which 
subsequently resolved.  The diagnosis was history of 
lymphangitis, resolved, while in the military.  Also 
diagnosed was history of concussive injury due to coconut 
without residuals.  




Service Connection

The service medical records are negative for complaints, 
treatment, or diagnosis for concussion and/or head injury.  

Associated with the claims file is a statement from LR, MD 
dated in March 1969 wherein he stated that the veteran had 
been under his care for a number of years.  It was noted that 
the veteran had been involved in many episodes involving 
fights with the police and private citizens.  He had been 
hospitalized in December 1965 due to cerebral concussion and 
multiple lacerations of the scalp and again in November 1968 
for head injuries and cerebral concussion.  

Associated with the claims file is a Report of Medical 
Examiner to the Pension Board.  This report shows a diagnosis 
for chronic schizophrenia, paranoid type with chronic brain 
syndrome traumatic in origin.  The examiner opined that the 
veteran's condition was possibly due to the multiple head 
injuries.  

Associated with the claims file is a Report of Applicant's 
Personal Physician, JL, MD wherein diagnoses of 
schizophrenia, paranoid type and residual cerebral trauma are 
noted.  

During his June 1996 personal hearing, the veteran testified 
that while climbing a palm tree a coconut hit him on the head 
causing him to slip down the tree and lose consciousness.  He 
was hospitalized and treated conservatively.  After service 
he was treated on a number of occasions for headaches.  

The veteran was provided a VA mental disorders examination in 
September 2000.  The examiner stated that there were 
insufficient criteria to render any psychiatric diagnosis.  
He also opined that the veteran had no symptoms of brain 
damage.


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).



The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).


If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified as 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

If not shown during service, service connection may be 
granted for brain thrombosis or brain hemorrhage if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.

Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claims via 
the rating decisions and associated correspondence, and 
statement and supplemental statements of the case and 
associated correspondence issued since the veteran filed his 
claims.  The above documentation in the aggregate has 
informed the veteran of the rationale for the denial of his 
claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.




As noted earlier, the Board remanded the veteran's claims to 
the RO for further development.  Such development was 
undertaken in accordance with the Board's directives.  The RO 
also considered the veteran's claims under the new law 
referable to the duty to assist the veteran as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for lymphangitis also claimed as blood poisoning, which the 
RO finally denied in April 1966.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.



The Board notes that the new medical evidence submitted since 
the April 1966 rating decision is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration.  

In this regard, the evidence does not include competent 
medical evidence of lymphangitis also claimed as blood 
poisoning or a diagnosis thereof linked to active service.  

The veteran's testimony is new to the extent that it was not 
previously of record, but not material.  This evidence does 
not assist the veteran in establishing he currently has 
lymphangitis. 

The Board finds that the issue of whether he currently has 
lymphangitis also claimed as blood poisoning related to 
service is an issue for which competent medical evidence is 
required.

The veteran has not been shown to have the medical 
credentials requisite to provide a medical diagnosis or offer 
a competent medical opinion as to this matter.  Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The veteran has furnished no competent 
medical evidence establishing lymphangitis claimed as blood 
poisoning.  

The VA examination report is new evidence and is arguably 
relevant to his claim in the broadest sense, it is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 U.S.C.A. § 3.156(a).  This 
medical evidence failed to establish a diagnosis for 
lymphangitis. 

As to the VA medical records, which do not relate to the 
veteran's petition to reopen the claim of entitlement to 
service connection for lymphangitis also claimed as blood 
poisoning, such are not relevant to the issue at hand, and 
thus cannot constitute new and material evidence.  See 38 
C.F.R. § 3.156(a).

The medical evidentiary record has not changed since the 
prior denial.  A current diagnosis for lymphangitis, also 
claimed as blood poisoning, is still not shown by the 
evidence of record.  

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for lymphangitis also claimed as blood poisoning, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
see Ivey, 2 Vet. App. at 322.


Service Connection

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis for concussion and/or 
head injury.  



Post service medical records show that the veteran was seen 
for schizophrenic disorder and residual cerebral trauma.  The 
records document several post service head injuries, the 
earliest of which was in 1958.  However, there is no evidence 
that he was diagnosed with any chronic disease in service or 
during an applicable presumption period.  38 C.F.R. §§ 3.307 
and 3.309.

The veteran has asserted that he has brain damage due to a 
concussion he sustained as a result of an inservice head 
injury.  In this regard, the Board notes that the service 
medical records are negative for any documentation of such 
injury.  It is unclear from the record whether he has 
asserted that he has had a continuity of symptomatology since 
service.

Nevertheless, competent medical evidence would be needed to 
link the finding of a current medical diagnosis to any 
reported symptomatology.  Clyburn v. West, 12 Vet. App. 296 
(1999).  In the absence of competent medical evidence of a 
nexus between the reported inservice incident and a current 
disability, the claim for service connection brain damage due 
to concussion is denied.

The veteran's own opinions and statements that he has brain 
damage due to concussion that is related to his period of 
service is not competent evidence in this case.  While the 
veteran as a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, he is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Also in the instant case, the medical evidence of record 
fails to establish that the veteran currently suffers brain 
damage due to inservice concussion.  As noted above, in the 
most recent VA examination there is no demonstration, 
diagnosis, or other showing of brain damage.  

A claim for service-connection for a disability must be 
accompanied by medical evidence, which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  Gilpin 
v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998) Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The medical evidence fails to establish that the veteran 
currently has brain damage. Therefore, his claim is 
predicated on the basis of his own lay opinion.  As noted 
above, his opinion, standing alone, is insufficient to 
establish the presence of a chronic disorder related to 
military service. 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has brain damage due to a concussion in 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Consequently, the medical evidence of record fails to show 
that the veteran has brain damage.  If the evidence of record 
cannot show a present disability, there can be no valid claim 
for compensation.  See Brammer, supra

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for brain damage due to concussion.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
lymphangitis also claimed as blood poisoning, the appeal is 
denied.

Entitlement to service connection for brain damage due to a 
concussion is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

